Citation Nr: 1127955	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  07-28 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for left Achilles tendon repair.

2.  Entitlement to service connection for right leg muscle disorder, to include as secondary to service-connected left Achilles tendon repair disability.

3.  Entitlement to service connection for bilateral hip disorder, to include as secondary to service-connected left Achilles tendon repair disability.

4.  Entitlement to service connection for bilateral knee disorder, to include as secondary to service-connected left Achilles tendon repair disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant or Claimant, had active service from August 1985 to April 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, after which the claims file was returned to the RO in Oakland, California.  The January 2007 rating decision increased to 30 percent the disability rating for the service-connected left Achilles tendon repair, effective the July 2006 date of claim, and denied service connection for the right leg muscle disorder, bilateral hip disorder, and the bilateral knee disorder.  The Veteran disagreed and perfected his appeal with regard to all four issues.  

The Veteran indicated on the September 2007 substantive appeal that he requested a hearing before the Board via video teleconference.  A hearing was scheduled for him in September 2010; however, the Veteran cancelled due to a medical procedure.  In March 2011, through his representative, the Veteran indicated that he did not wish to reschedule a hearing; therefore, the request for a Board hearing is deemed waived.

The issues of entitlement to an increased rating in excess of 30 percent for left Achilles tendon repair and entitlement to service connection for a right leg muscle disorder, for a bilateral hip disorder, and for a bilateral knee disorder, all claimed as secondary to service-connected left Achilles tendon repair, are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran seeks service connection for a right Achilles tendon rupture, claimed as a right leg muscle disorder, to include as secondary to the already service-connected left ankle disability (Achilles tendon repair).  VA treatment reports in the claims file record his seeking medical treatment for a right Achilles tendon rupture in March 1996.  The only treatment report of record noted the Veteran was referred to surgery to repair the tendon in two days.  The Veteran has referred to his having had surgery on that right ankle in several statements; however, there are no other right ankle, Achilles tendon repair, treatment reports of record.  All VA treatment reports that pertain to this injury, to include the surgery reports and any subsequent physical therapy reports, should be obtained and included in the record.  

As well, the Veteran submitted his claim in July 2006 seeking service connection for bilateral hip and bilateral knee disorders, to include as secondary to his already service-connected left ankle disability (left Achilles tendon repair).  In the VA treatment reports of record, the Veteran clearly re-established care in June 2006 in the Central California HCS, informing VA staff that he had been previously followed at VA in "Florida."  Yet, there are no VA treatment reports from any Florida VA medical facilities of record.  While there are scattered VA treatment reports dated after his date of claim (June 2006, July 2006, March 2007, September 2007, and February 2008) that pertain to his right ankle, right leg, bilateral hips, and bilateral knees, it is unclear whether these are all applicable reports.  Therefore, all treatment reports that pertain to the claimed disorder dated after June 2006 should be obtained and included in the claims file or be accounted for.

Finally, the Veteran was afforded a fee-based VA orthopedics examination in November 2006.  Upon a complete review of the examination report, the Board finds that the examination was inadequate and the Veteran must be afforded another examination.  Specifically, the fee-based examiner was informed that the Veteran was service connected for his left ankle, for the left Achilles tendon repair disability, though no claims file was provided to him.  The fee-based examiner referred to this disability as "lower leg pain."  (The Board observes the Veteran was described as using crutches during the examination, though no treatment report in the record, as it currently is composed, referred to the Veteran being issued crutches or needing them).  After listing that the Veteran had had surgery on both his left Achilles and his right Achilles in the past, the examiner then indicated his findings of how the Veteran's "condition" affected his activities of daily living.  It is unclear as to whether these findings applied to the only service-connected disability to date, the Veteran's left ankle, left Achilles tendon, or whether the examiner was referring to both ankles.  The examiner tested range of motion for both knees and both ankles, but not the hips, and then ordered a MRI study of the Veteran's lumbar spine, despite there being no claim, then or currently, that pertained to the lumbar spine.  (The lumbar spine MRI report is of record and it bears no reference to the Veteran's bilateral hips.)  The examiner's diagnosis was of left Achilles tendon repair, and that there was degenerative disc disease, without an indication of which joint was affected by degenerative disc disease.  The fee-based examiner also concluded the Veteran had a decrease in range of motion in his "knee" and "ankle" without indicating whether the joint was the left or right. 

The Veteran should be afforded an appropriate VA examination, with a claims file for the examiner to review, to determine the current severity of the service-connected disability (left Achilles tendon repair) and to determine whether any current bilateral knee, bilateral hip, and right leg disorders have been caused or aggravated by the service-connected left ankle disability.  

Accordingly, the appeals regarding entitlement to an increased rating in excess of 30 percent for left Achilles tendon repair, and entitlement to service connection for right leg disorder, bilateral hips disorder, and bilateral knee disorder, to include as secondary to service-connected left Achilles tendon repair, are REMANDED for the following action:

1.  Any pertinent VA or other inpatient or outpatient treatment records from a Florida VA facility dated prior to June 2006 (when the Veteran established care in Central California HCS) that pertain to the Veteran's left ankle, right ankle or right leg, bilateral knees, and bilateral hips, to include any primary care evaluations, should be obtained and incorporated in the Veteran's claims folder.  Document any negative searches for the claims file.

2.  Any pertinent VA or other inpatient or outpatient treatment records (Central California HCS) dated June 2006 and thereafter, that pertain to the Veteran's left ankle, right ankle, bilateral knees, and bilateral hips, to include any treatment, surgery reports, or physical therapy reports dated March 1996 thereafter that pertained to a right ankle, right Achilles tendon repair injury, to include any primary care evaluations, should be obtained and incorporated in the Veteran's claims folder.  Document any and all negative searches for the claims file.

3.  After the above listed VA treatment records have been obtained or otherwise accounted for, then schedule a VA examination to determine the current severity of the Veteran's service-connected left ankle disability, specifically the left Achilles tendon repair.  The claims file should be provided to the examiner and the examiner should indicate review of the claims file in the examination report.  Any tests deemed medically advisable, including current x-rays, should be accomplished.

a.  The examiner is also asked to diagnose any current right leg, right ankle, bilateral knee, and bilateral hip disorder, and if so, should offer an opinion as to whether it is at least as likely as not (50 percent or more) that these disorder were caused by or have been aggravated (permanently worsened in severity) by the Veteran's service-connected left ankle disability (Achilles tendon repair).

b.  A complete rationale should be given for any opinion provided.

4.  The RO/AMC should then re-adjudicate the issues on appeal.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


